NO. 12-10-00331-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
                                                 '   APPEAL FROM THE 321ST
IN THE MATTER OF THE MARRIAGE
OF HAROLD JOEL GARDNER AND                       '   JUDICIAL DISTRICT COURT OF
SHIRLEY MAE GARDNER
                                                 '
                                             SMITH COUNTY, TEXAS
                               MEMORANDUM OPINION
                                   PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on May 13, 2010.
Under rule of appellate procedure 26.1, the notice of appeal must be filed within thirty
days after the judgment is signed. Appellant, Harold Joel Gardner, filed a motion for new
trial. See TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed within
ninety days after judgment signed if any party timely files motion for new trial).
Therefore, his notice of appeal was due to have been filed no later than August 11, 2010.
But Gardner did not file his notice of appeal until September 7, 2010. Because Gardner’s
notice of appeal was not filed on or before August 11, 2010, it was untimely, and this
court has no jurisdiction of the appeal.
       On October 29, 2010, this court notified Gardner pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely and he had not
filed a timely motion for extension of time to file the notice of appeal as permitted by
Texas Rule of Appellate Procedure 26.3. Gardner was further informed that the appeal
would be dismissed unless, on or before November 8, 2010, the information in this
appeal was amended to show the jurisdiction of this court. On November 8, 2010,
Gardner filed a motion to extend the time for filing his notice of appeal. He explained
that unbeknownst to him, his retained counsel did not comply with his instructions to
initiate the appeal process in this matter. Gardner further asserts that he filed his notice
of appeal “in the most timely manner available to him under the circumstances.” Despite
these circumstances, however, this court is not authorized to extend the time for
perfecting an appeal except as provided by Texas Rules of Appellate Procedure 26.1 and
26.3. Consequently, Gardner’s motion for extension of time to file the notice of appeal is
overruled and the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a).
Opinion delivered November 10, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)